447 F.2d 989
UNITED STATES of America, Plaintiff-Appellee,v.DELTA DEVELOPMENT COMPANY, Inc., John E. Pottharst, Jr., ind., etc., et al., Defendants-Appellants, andGetty Oil Company et al., Additional Defendants-Appellees.
No. 71-1913 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 16, 1971.
Rehearing Denied October 8, 1971.

Appeal from United States District Court, Eastern District of Louisiana at New Orleans; Fred J. Cassibry, Judge.


1
H. M. Holder, Tucker, Martin, Holder, Jeter & Jackson, Shreveport, La., for appellants-cross-appellants, the Pottharsts (in various capacities).


2
A. Lane Plauche, Plauche, Sanders, Smith & Hebert, Lake Charles, La., for appellant-cross-appellant, Delta Development Co., Inc.


3
J. B. Miller, New Orleans, La., for Louisiana Land & Exploration Co.


4
Thomas Connell, pro se.


5
Gerald J. Gallinghouse, U. S. Atty., James D. Carriere, Asst. U. S. Atty., New Orleans, La., Shiro Kashiwa, Asst. Atty. Gen., Edmund B. Clark, Robert S. Lynch, Attys., Dept. of Justice, Washington, D. C., for plaintiff-appellee.


6
Austin W. Lewis, Gene W. Lafitte, John M. King, Liskow & Lewis, New Orleans, La., for Getty Oil Co.


7
John E. Bailey, Melvin Evans, New Orleans, La., for Gulf Oil Corp.


8
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

PER CURIAM:

9
We are in agreement with the cogent opinion of the district court, United States v. Delta Development Company, 322 F.Supp. 121 (E.D.La.1970). The judgment appealed from is


10
Affirmed.



Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409